FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURTIS RENEE JACKSON,                            No. 11-17721

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02578-JW

  v.
                                                 MEMORANDUM *
SOCIAL SECURITY
ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Curtis Renee Jackson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his action alleging violations of the Freedom

of Information Act (“FOIA”) and the Privacy Act. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Watkins v. U.S. Bureau of Customs & Border

Prot., 643 F.3d 1189, 1194 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on Jackson’s FOIA

claim because the record demonstrates that defendant conducted an adequate

search. See Citizens Comm’n on Human Rights v. FDA, 45 F.3d 1325, 1328 (9th

Cir. 1995) (affidavits are sufficient to demonstrate the adequacy of a search if they

are detailed, nonconclusory, and not impugned by evidence of bad faith).

      The district court properly granted summary judgment on Jackson’s Privacy

Act claim because Jackson failed to raise a genuine dispute of material fact as to

whether defendant’s failure to maintain his records led to an adverse action by

defendant. See Houlihan v. Office of Pers. Mgmt., 909 F.2d 383, 384-85 (9th Cir.

1990) (per curiam) (to bring a claim against an agency under the Privacy Act, a

plaintiff must demonstrate a causal connection between the failure to maintain

records and an adverse action by the agency).

      Denial of Jackson’s untimely motion for an extension of time to oppose

summary judgment was proper because Jackson failed to satisfy the requirements

of Federal Rule of Civil Procedure 56(d). See Clark v. Capital Credit & Collection

Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (setting forth the standard of

review); Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100 (9th Cir.


                                          2                                    11-17721
2006) (setting forth requirements under former Fed. R. Civ. P. 56(f)).

      AFFIRMED.




                                         3                               11-17721